[Cite as State v. Thomason, 2022-Ohio-3873.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 1-22-33

        v.

JOHNNY L. THOMASON,                                      OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Allen County Common Pleas Court
                           Trial Court No. CR2021 0313

                                     Judgment Affirmed

                           Date of Decision: October 31, 2022




APPEARANCES:

        F. Stephen Chamberlain for Appellant

        Jana E. Emerick for Appellee
Case No. 1-22-33


SHAW, J.

      {¶1} Defendant-Appellant, Johnny L. Thomason (“Thomason”), appeals the

April 29, 2022 judgment of the Allen County Court of Common Pleas challenging

his indefinite sentence imposed under the Reagan Tokes Law.

                          Facts and Procedural History

      {¶2} In October 2021, Thomason was charged in a ten-count indictment with

various felony sex offenses. Pursuant to a negotiated plea agreement, Thomason

pleaded guilty to Count 3, rape, a first-degree felony; Count 5, gross sexual

imposition, a fourth-degree felony; Count 6, gross sexual imposition, a fourth-

degree felony; Count 9, importuning, a fifth-degree felony; and Count 10,

disseminating matter harmful to juveniles, a fifth-degree felony. The remaining

counts were dismissed. The trial court sentenced Thomason to a term of ten years

(mandatory minimum) to fifteen years (maximum) on Count 3; fifteen months on

both Count 5 and Count 6; twelve months on both Count 9 and Count 10, with all

counts to be served consecutively, for a total indefinite sentence of fourteen years

and six months to a maximum nineteen years and six months in prison. The trial

court also imposed five years of mandatory post-release control and classified

Thomason as a Tier III sex offender.




                                        -2-
Case No. 1-22-33


       {¶3} At sentencing, the trial court overruled a defense motion objecting to

the imposition of an indefinite prison sentence under the Reagan Tokes Law on the

grounds of unconstitutionality. Thomason now appeals from the trial court’s

judgment, raising the following assignments of error for our review.

                       ASSIGNMENT OF ERROR NO. 1

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates the separation-of-powers
       doctrine.
                     ASSIGNMENT OF ERROR NO. 2

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates right to due process.

                       ASSIGNMENT OF ERROR NO. 3

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates the constitutional right to a
       jury trial.

       {¶4} In the three assignments of error, which we will address together,

Thomason contends that the indefinite sentence of incarceration imposed on Count

3 pursuant to the Reagan Tokes Law is unconstitutional as it violates the separation-

of-powers doctrine and violates his constitutional rights to due process and to a trial

by jury.

       {¶5} As this Court has noted in State v. Ball, 3d Dist. Allen No. 1-21-16,

2022-Ohio-1549, challenges to the Reagan Tokes Law do not present a matter of

first impression in this Court. Ball at ¶ 59. “Since the indefinite sentencing


                                         -3-
Case No. 1-22-33


provisions of the Reagan Tokes Law went into effect in March 2019, we have

repeatedly been asked to address the constitutionality of these provisions. We have

invariably    concluded     that   the    indefinite   sentencing     provisions    of

the Reagan Tokes Law do not facially violate the separation-of-powers doctrine or

infringe on defendants’ due process rights.” Id. citing e.g., State v. Crawford, 3d

Dist. Henry No. 7-20-05, 2021-Ohio-547, ¶ 10-11; State v. Hacker, 3d Dist. Logan

No. 8-20-01, 2020-Ohio-5048, ¶ 22; State v. Wolfe, 3d Dist. Union No. 14-21-16,

2022-Ohio-96, ¶ 21.       Further, for the reasons stated in Ball, the remaining

constitutional issue under Reagan Tokes related to a jury trial is also unavailing. Id.

at ¶ 61-63.

       {¶6} Thus, on the basis of Ball and our prior precedent, this Court finds no

merit to Thomason’s contentions. The three assignments of error are overruled.

       {¶7} The judgment of the Allen County Common Pleas Court is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/jlr




                                         -4-